DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, and 6-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.   The claims are very broad in scope, the level of one of ordinary skill is high but the art is very complex in nature, level of predictability in the art is low relating to the reactive nature of explosives, and a large quantity of experimentation would be needed to make or use the invention based on the content of the disclosure.  The compounds listed as Structure 1 and 2 do not have any description of how they are made.  The compounds appear to be new compounds and the specification does not describe how to make them.  One of skill in the art would not know how to make them.  In re Brebner is quoted in a more recent fed circuit case Storer v. Clark in which the court quotes Brebner as stating, “A method of making starting .
Specification
The amendment filed 9/9/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:  In para. 0030, structure 2 has been amended so that the ring is not a triazole.  There are only two nitrogen atoms shown in the ring.  This change is new matter since it was not originally disclosed.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over RU 2465258 in view of 5-Substituted 3-Nitro-1-vinyl-1,2,4-triazoles by Kofman and Energetic Salts of 3-Nitro-1,2,4-triazole-5-one, 5-Nitroaminotetrazole, and Other Nitro-Substituted Azoles by Xue.
Regarding claims 1 and 6-8, the Russian patent describes the combination of two different energetic nitrotriazoles with a binder included in a high energy compositions such as propellants.
Kofman discloses energetic materials including substituted nitrotriazoles and includes side groups including azides (col. 1 on page 712).  Kofman further discloses the use of ethyl group attached to the triazole ring.  See abstract, pages 709 and 712.
Xue teaches energetic materials which include substituted nitrotriazole and shows the use of a propyl group attached to a triazole in Fig.1.
It would have been obvious to one having ordinary skill in the art at the time the invention was made and/or filed to use the energetic compounds as taught by Kofman and Xue in place of the energetic compounds of the Russian patent since all relate to the use of nitrotriazoles as energetic compounds and since the Russian patent discloses that it is known to use two different nitrotriazoles together with a binder to form a propellant.  It is also obvious to use the teaching by Xue of propyl groups with energetic compounds such as nitrotriazoles since by Kofman and Xue relate to making substituted nitrotriazole compounds as energetic compounds and since Kofman discloses that it is known to use ethyl attachments.  Further it is obvious to use the azide side group as disclosed by Kofman since Kofman teaches that it is a known side group to attach to nitrotriazoles.  The density, thermal stability and glass transition temperature are inherent properties of the mixture of nitrotriazoles as taught.
Regarding claims 2 and 9, it would be obvious to use various ratios and combined weight
percent of the triazole and binder.  It is also obvious vary the parameters such as amounts to achieve the claimed properties.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not 
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  Applicant argues that one could order the compounds from Sigma Aldrich and other companies.  However a search of the Sigma Aldrich site shows no matches for the named compounds.  Further, Applicant has provided no CAS numbers, brand names, or alternates so that the compounds may be identified.  Applicant stating that these compounds can be ordered is not evidence that they are available.  Applicant has not provided any information on how these chemicals can be purchased or made.  See Enablement rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AILEEN BAKER FELTON whose telephone number is (571)272-6875.  The examiner can normally be reached on Monday 9-5:30, Thursday 11-3, Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AILEEN B FELTON/Primary Examiner, Art Unit 1734